DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks, filed 23 August 2022, with respect to claims 39, 45, 51 and 61 have been fully considered and are persuasive.  The Final Rejection of 07 June 2022 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 51 requires a first absorbing means and a second absorbing means.  Each limitation is interpreted under 35 USC § 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 39, 45, 51 and 61 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gall et al. (US pgPub 2014/0094638) or Gall et al. (US pgPub 20140094643) or Zwart et al. (US pgPub 20150090894).
Regarding claim 39, Gall et al. teach an energy degrader (fig. 20, 810) comprising: 
a first plate (first plate of 810, see 816 in figure 23) comprised of a beam-energy absorbing material ([0140]) that is controllable using a motor (motors seen in figure 23) that is controlled by a control system ([0141]) to cause the first plate to move across at least part a beam field in a first direction (as seen in figure 24) while a radiation beam is incident on a surface of the first plate ([0136] scanning beam across part of an irradiation target and degrader controllable to move material into and out of the path of the particle beam) and while the radiation beam is controlled using one or more scanning magnets that are controlled by the control system to cause the radiation beam to move across the surface of the first plate ([0136], since beam is scanned and plates are moved into and out of the beam, the beam moves across the surface of the first plate), where movement of the radiation beam across the surface of the first plate is at least partly in the first direction (since beam is scanned in xy directions ([0136]) the movement of the beam can be at least partly in the first direction)); and 
a second plate (816 in figure 23) comprised of a beam-energy absorbing material ([0140]) that is controllable using a motor that is controlled by the control system (motors seen in figure 23) to cause the second plate to move across at least part of the beam field while the radiation beam is incident on the surface of the first plate ([0140] by moving additional plates into the scanned beam or removing plates while the beam is scanning) the second plate being configured  to move in the first direction to trail or to lead the first plate in the first direction (trail when placed after the first plate or lead when placed before)); 
wherein the beam-energy absorbing material of the first plate and the second plate is configured to allow the radiation beam to pass through the beam-energy absorbing material ([0140]), to absorb an energy of the radiation beam ([0140]), and to cause the radiation beam to exit the beam-energy absorbing material at an energy that is reduced relative to an energy of the radiation beam incident on the surface of the first plate or on a surface of the second plate ([0140] ); and 
wherein the first plate and the second plate are configured to cover a same region of the beam field when the first plate and the second plate are fully extended in the first direction (as seen in figure 23).
Alternatively, Regarding claim 39, Gall et al. teach an energy degrader (fig. 35, 1010) comprising: 
a first plate (first plate of 1010, see 1016 in figure 38) comprised of a beam-energy absorbing material ([0182]) that is controllable using a motor (motors seen in figure 38) that is controlled by a control system ([0183]) to cause the first plate to move across at least part a beam field in a first direction (as seen in figure 39) while a radiation beam is incident on a surface of the first plate ([0178] scanning beam across part of an irradiation target and degrader controllable to move material into and out of the path of the particle beam) and while the radiation beam is controlled using one or more scanning magnets that are controlled by the control system to cause the radiation beam to move across the surface of the first plate ([0178] and [0183] since beam is scanned and energy degrader is controllable to move into and out of the path of the particle beam, the beam moves across the surface of the first plate), where movement of the radiation beam across the surface of the first plate is at least partly in the first direction (since beam is scanned in xy directions ([0178]) the movement of the beam can be at least partly in the first direction)); and 
a second plate (1016 in figure 38) comprised of a beam-energy absorbing material ([0182]) that is controllable using a motor that is controlled by the control system (motors seen in figure 38) to cause the second plate to move across at least part of the beam field while the radiation beam is incident on the surface of the first plate ([0182] by moving additional plates into the scanned beam or removing plates while the beam is scanning) the second plate being configured  to move in the first direction to trail or to lead the first plate in the first direction (trail when placed after the first plate or lead when placed before)); 
wherein the beam-energy absorbing material of the first plate and the second plate is configured to allow the radiation beam to pass through the beam-energy absorbing material ([0182]), to absorb an energy of the radiation beam ([0182]), and to cause the radiation beam to exit the beam-energy absorbing material at an energy that is reduced relative to an energy of the radiation beam incident on the surface of the first plate or on a surface of the second plate ([0182] ); and 
wherein the first plate and the second plate are configured to cover a same region of the beam field when the first plate and the second plate are fully extended in the first direction (as seen in figure 38).
Alternatively, Zwart et al. teach nearly identical citations and figures to the two Gall references above, see figures 4, 7, 8 and 32, paragraphs [0070]-[0071], [0075]-[0076].  
Regarding claim 45, either Gall reference or Zwart et al. teach wherein the second structure is controllable by the control system to trail the first structure during movement (see discussion above).
Claim 51 is commensurate in scope and therefore rejected as discussed above in claim 39.
Regarding claim 61, Gall ‘6431 teaches wherein the first plate and the second plate are controllable to move at a same time ([0182]) and in a same direction (as seen in figure 39) while at least partly overlapping such that, at a first time, an irradiation target associated with the beam field is subjected to the particle beam passing through one of, but not both, the first plate or the second plate and, at a second time, the irradiation target is subjected to the particle beam passing through both the first plate and the second plate (plates are computer controlled [0183].  Therefore, Gall is “controllable” to move the plates in an overlapping manner by the computer).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 45, 51 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US pgPub 2016/0199667) in view of Maruyama (JP-2006034582) (copy of machine translation and publication submitted herewith).
Regarding claim 39, teach an energy degrader ([0018] “the thickness and shape of the at least one trimmer can be configured to modify the energy and/or energy spread of the pencil beam. In another aspect, the thickness and the shape of the at least one trimmer is configured to modify the energy and/or energy spread of the pencil beam.”)  comprising: 
a first plate comprised of a beam-energy absorbing material (([0018] at least one trimmer modify the energy, thus requiring energy absorbing material.  Trimmer is interpreted to be the first plate) that is controllable using a motor that is controlled by a control system  to cause the first plate to move across at least part a beam field in a first direction while a radiation beam is incident on a surface of the first plate ([0020] “a driving controller for controlling the driving mechanism of each trimmer to place the trimmer at a pre-defined position for the interception of the pencil beam. The pre-defined positions can correspond to positions for intercepting the beam while performing a spot irradiation”.  Since trimmer intersects the beam during spot irradiation it moves in a first direction of the beam field while radiation is incident (intercepting) the surface of the trimmer)  and while the radiation beam is controlled using one or more scanning magnets that are controlled by the control system to cause the radiation beam to move across the surface of the first plate, where movement of the radiation beam across the surface of the first plate is at least partly in the first direction(since the spot positions and trimmer positions are selected ([0100]), the controller is capable of selecting positions such that the beam spot moves across the surface of a trimmer in the same direction of motion of the trimmer.  Motions of trimmer actuated by drives in figure 7 for instance and scanning system 54 controls the beam spot positions).
While Flynn teaches more than one trimmer for energy attenuation may be used, Flynn fails to disclose a second plate comprised of a beam-energy absorbing material that is controllable using a motor that is controlled by the control system  to cause the second plate to move across at least part of the beam field while the radiation beam is incident on the surface of the first plate, the second plate being configured  to move in the first direction to trail or to lead the first plate in the first direction; 
wherein the beam-energy absorbing material of the first plate and the second plate is configured to allow the radiation beam to pass through the beam-energy absorbing material, to absorb an energy of the radiation beam (inherent of energy absorption), and to cause the radiation beam to exit the beam-energy absorbing material at an energy that is reduced relative to an energy of the radiation beam incident on the surface of the first plate or on a surface of the second plate; and 
wherein the first plate and the second plate are configured to cover a same region of the beam field when the first plate and the second plate are fully extended in the first direction.
However, Maruyama teaches a second plate (fig. 8, 3b) comprised of a beam-energy absorbing material (inherent of a range change range shifter, second to last paragraph on page 5) that is controllable using a motor that is controlled by the control system (page 6, first full  paragraph teaches range shifter 3b may be a plurality of insertable flat plates, with low speed driving.  A driver requires some controller so as to initiate driving, controller 25 taught on page 4, first full paragraph) to cause the second plate to move across at least part of the beam field while the radiation beam is incident on the surface of the first plate (as seen in figure 8, sentence bridging page 4 to page 5 teaches the “at the time of spot scanning, the range shifter 3b is fixed and only the range shifter 3a is driven” and the first full paragraph on page 6 teaches “range shifter 3b may be a method of inserting a plurality of conventional flat plates.  There is no problem in driving the range shifter 3b even in low-speed driving that moves in several seconds”.  That is, since the plates are movable via a drive, they are “controllable”  by the control system 25 to move across at least part of the beam field while the beam is incident on the surface of the first plate as seen in figure 8.  Specifically, both 3a and 3b move and are controlled, thus any sequence of movement of the 3a or 3b is controllable) the second plate being configured  to move in the first direction to trail or to lead the first plate in the first direction (since 3a has a lower mass and higher speed (page 6, second full paragraph) than 3b, any movement in the first direction would result in a trailing by 3b); 
wherein the beam-energy absorbing material of the first plate and the second plate is configured to allow the radiation beam to pass through the beam-energy absorbing material (as seen in figure 8), to absorb an energy of the radiation beam (inherent of energy absorption), and to cause the radiation beam to exit the beam-energy absorbing material at an energy that is reduced relative to an energy of the radiation beam incident on the surface of the first plate or on a surface of the second plate (paragraph bridging page 5 to page 6  and figure 8); and 
wherein the first plate and the second plate are configured to cover a same region of the beam field when the first plate and the second plate are fully extended in the first direction (figure 8, since range shifters 3a and 3b are the same length, when fully extended in the first direction the cover the same space).
Maruyama modifies Flynn by suggesting a second range filter “controllable” to move while irradiating the first range shifter.
Since both inventions are directed towards energy degradation, it would have been obvious to one of ordinary skill in the art to adopt the one or more trimmers configured to modify beam energy of Flynn in the configuration suggested by Maruyama because it would reduce the mass of the range shifter 3a to allow the range shifter 3a to be driven at high speed such that adjustments to the irradiation depth may be achieved during spot scanning.
Regarding claim 45, Flynn in view of Maruyama teaches wherein the second structure is controllable by the control system to trail the first structure during movement (see discussion above with respect to Maruyama).
Claim 51 is commensurate in scope and therefore rejected as discussed above in claim 39.
Regarding claim 61, Flynn in view of Maruyama teaches wherein the first plate and the second plate are controllable to move at a same time and in a same direction while at least partly overlapping such that, at a first time, an irradiation target associated with the beam field is subjected to the particle beam passing through one of, but not both, the first plate or the second plate and, at a second time, the irradiation target is subjected to the particle beam passing through both the first plate and the second plate (figure 8 and last two paragraphs on page 4 through second full paragraph on page 6 of Maruyama.  Specifically, since 3a moves during spot scanning and 3b is capable of being moved by slow drives, Maruyama is “controllable” to move 3a and 3b at the same time such that the scanning irradiation only passes through the 3a and not the 3b while 3a and 3b are both moving and overlapping.  Further since the spot beam is scanning, at a later point the beam would pass through both 3a and 3b as seen in figure 8.  See MPEP 2114.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The other Gall reference and Zwart teach similar subject matter.